19-22587-rdd     Doc 14    Filed 03/14/19     Entered 03/14/19 16:20:05        Main Document
                                             Pg 1 of 2


Teitelbaum Law Group, LLC
Attorneys for Tri-State III LLC                     Hearing Date: March 29, 2019
1 Barker Avenue, 3rd Floor                                        at 10:00 a.m.
White Plains, New York 10601                        Objection Deadline: March 22, 2019
Tel: (914) 437-7670                                               at 5:00 p.m.
Email: jteitelbaum@tblawllp.com
Jay Teitelbaum, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________X

In re:                                                      Chapter 7

         CAREN LITKOWSKI,                                   Case No. 19-22587 (RDD)

                              Debtor.
_______________________________________X

NOTICE OF HEARING OF TRI-STATE III LLC’S MOTION PURSUANT TO 11 U.S.C.
  §§ 105 and 362(d)(1), (d)(2), and (d)(4)(B) and BANKRUPTCY RULE 4001 FOR THE
ENTRY OF AN ORDER (a) MODIFYING THE AUTOMATIC STAY AND ALLOWING
    TRI-STATE III TO (i) FILE A MOTION SEEKING THE EXTENSION OF THE
 NOTICE OF PENDENCY and (ii) PROCEED WITH THE FORECLOSURE SALE OF
  196 GRANDVIEW AVENUE, MONSEY, NEW YORK and (b) GRANTING IN REM
                                           RELIEF


         PLEASE TAKE NOTICE that on March 29, 2019, at 10:00 a.m., a hearing will be held

before the Honorable Robert D. Drain in Courtroom 118, United States Bankruptcy Court, 300

Quarropas Street, White Plains, New York 10601, on the following motion that was filed by Tri-

State III LLC, (the “Movant”) and any objections filed thereto: Tri-State III LLC’s Motion

Pursuant to 11 U.S.C. §§ 105 and 362(d)(1), (d)(2) and (d)(4) and Bankruptcy Rule 4001 for the

Entry of an Order (a) Modifying the Automatic Stay And Allowing Tri-State III to (i) File a Motion

Seeking the Extension of the Notice of Pendency and (ii) Proceed with the Foreclosure Sale of 196

Grandview Avenue, Monsey, New York; and (b) Granting In Rem Relief, which documents have
19-22587-rdd    Doc 14     Filed 03/14/19     Entered 03/14/19 16:20:05    Main Document
                                             Pg 2 of 2


been filed as ECF Doc. Nos. 13 through 13-33, and which were previously filed as ECF Doc. Nos.

6-2 through 6-35.

Dated: March 14, 2019                              TEITELBAUM LAW GROUP, LLC
                                                   Attorneys for Tri-State III LLC

                                                   By:__/s Jay Teitelbaum_______________
                                                          Jay Teitelbaum, Esq.
                                                          1 Barker Avenue, Third Floor
                                                          White Plains, New York 10601
                                                          Tel: (914) 437-7670
                                                          Email: jteitelbaum@tblawllp.com

TO:
       Linda M. Tirelli
       Tirelli Law Group, LLC
       50 Main Street, Suite 1265
       White Plains, NY 10606
       ltirelli@tw-lawgroup.com

       Caren Litkowski
       196 Grandview Avenue
       Monsey, New York 10952

       Mark S. Tulis
       Chapter 7 Trustee
       Tulis Wilkes Huff & Geiger LLP
       220 White Plains Road, 2nd Floor
       Tarrytown, New York 10591

       United States Trustee
       Attn: Maria Catapano
       Office of the United States Trustee
       U.S. Federal Office Building
       201 Varick Street, Room 1006
       New York, NY 10014
